NUMBER 13-10-00508-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                       IN RE: KIRK WAYNE McBRIDE, SR.


                       On Petition for Writ of Mandamus.


                        MEMORANDUM OPINION
                Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion Per Curiam

       Relator, Kirk Wayne McBride, Sr., pro se, filed a petition for writ of mandamus in

the above cause on September 17, 2010, seeking to compel the trial court to rule on a

“Petition for Temporary Restraining Order.” According to the petition, relator submitted

his request for a temporary restraining order to the district clerk on July 14, 2010,

however, the trial court has not yet issued a ruling thereon. We deny the petition for writ

of mandamus.

       First, the petition for writ of mandamus fails to comply with the Texas Rules of

Appellate Procedure.    See generally TEX. R. APP. P. 52.3. Second, relator has not
demonstrated either that the trial court expressly refused to rule on relator’s petition for

temporary restraining order or that an unreasonable amount of time has passed since

the petition was filed. See In re Dimas, 88 S.W.3d 349, 351 (Tex. App.–San Antonio

2002, orig. proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001,

orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.]

1992, orig. proceeding); accord O'Connor v. First Ct. of Appeals, 837 S.W.2d 94, 97

(Tex. 1992) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                      PER CURIAM




Delivered and filed the
8th day of October, 2010.